MEMORANDUM **
Jose Luis Lopez-Zamora, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for withholding of removal. We have jurisdic*545tion pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings, Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that Lopez-Zamora failed to qualify for withholding of removal because Lopez-Zamora testified that the gang members that attacked him were not associated with the government and that he did not report the attack to the police. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir.2005) (indicating that failure to inform the government of an incident of persecution committed by a private actor undercuts the conclusion that the government is unwilling or unable to control the private actor’s attempts at persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.